J-S86020-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ERIC MICHAEL MISKOVITCH

                            Appellant                  No. 392 WDA 2016


                  Appeal from the Order Entered March 3, 2016
             In the Court of Common Pleas of Westmoreland County
               Criminal Division at No(s): CP-65-CR-0000556-2005


BEFORE: GANTMAN, P.J., MOULTON, J., and STEVENS, P.J.E.*

MEMORANDUM BY MOULTON, J.:                         FILED JANUARY 30, 2017

        Eric Michael Miskovitch appeals from the March 3, 2016 order of the

Court of Common Pleas of Westmoreland County dismissing his petition for

writ of habeas corpus ad subjiciendum. We affirm.

        The trial court set forth the factual and procedural history underlying

this appeal as follows:

                 The instant case arises out of an incident in which
           Mr. [Eric Michael] Miskovitch . . . was charged with
           Criminal Attempt-Escape in violation of 18 Pa.C.S.A. §
           901(a). Mr. Miskovitch subsequently entered a guilty plea
           on April 25, 2005 and was sentenced on the same day by
           the Honorable John E. Blahovec to . . . 1½ to . . . 3 years
           incarceration.  At that time, . . . Mr. Miskovitch was
           already on parole from sentences imposed in Allegheny
           and Beaver Counties.        On August 7, 2007, the
           Pennsylvania Board of Probation and Parole noted various
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S86020-16


         convictions in Westmoreland County, including th[is] . . .
         case but took no action as to the convictions. On April 14,
         2010, Mr. Miskovitch’s parole was revoked because he
         committed new crimes after he was released on parole.
         On December 5, 2011, Mr. Miskovitch’s parole was again
         revoked because of additional crimes he committed after
         he was released on parole.

                On December 5, 2011, the Pennsylvania Board of
         Probation and Parole calculated Mr. Miskovitch’s parole
         violation maximum date on his original Allegheny and
         Beaver County sentences as September 24, 2015. On
         September 6, 2013, the Commonwealth Court of
         Pennsylvania issued an opinion and order that affirmed the
         Pennsylvania Board of Probation and Parole’s December 5,
         2011 decision. [Miskovitch v. Pennsylvania Bd. of
         Prob. & Parole, 77 A.3d 66 (Pa.Cmlwth. 2013).] On May
         15, 2014, Mr. Miskovitch was released on parole from his
         remaining Beaver County sentence to a state detainer
         sentence. Mr. Miskovitch began serving his new Allegheny
         County Sentence on May 16, 2014. On December 7, 2015,
         Mr. Miskovitch was released on parole from the May 5,
         2010 Allegheny County sentence. The maximum date on
         that sentence will expire on June 7, 2016.

                On August 11, 2015, Mr. Miskovitch filed a pro-se
         Petition for Writ of Habeas Corpus before this Honorable
         Court. A video hearing was conducted on October 30,
         2015, and the record was left open to allow [the
         Commonwealth] an opportunity to supplement the record.
         On January 26, 2016, a second hearing was conducted
         before this Court. At the conclusion of the hearing, this
         Court entered an Order direct[ing] the Pennsylvania Board
         of Probation and Parole to show cause why [Miskovitch] is
         not entitled to the relief requested. On February 24, 2016,
         [the Board] filed a Response to the Motion for Rule to
         Show Cause.

Opinion and Order of Court, 3/3/16, at 1-3 (“Opinion”). On March 3, 2016,

the trial court denied the petition for lack of jurisdiction. Id. at 3. On March

8, 2016, Miskovitch filed a notice of appeal. Both Miskovitch and the trial

court complied with Pennsylvania Rule of Appellate Procedure 1925, and the

                                     -2-
J-S86020-16



trial court adopted its prior Opinion as its Rule 1925(a) opinion.       See

Opinion and Order of Court Issued Pursuant to Pa.R.A.P. Rule 1925(A),

4/21/16, at 1.

      Miskovitch raises two issues on appeal:

      1. WHETHER A CONTRACT ENTERED INTO BY THE
         COMMONWEALTH IS ENFORCEABLE AGAINST ALL ITS
         AGENCIES?

      2. WHETHER [MISKOVITCH] IS ENTITLED TO THE BENEFIT
         OF THE BREACHED CONTRACT?

Miskovitch’s Br. at vii (trial court answers omitted).

      We will not address Miskovitch’s errors complained of on appeal

because we conclude that the trial court properly denied Miskovitch’s petition

for want of jurisdiction. The trial court concluded:

               Upon a thorough review of the record in this case,
         this Court finds that Mr. Miskovitch is currently on parole
         from a May 10, 2010 sentence imposed by the Court of
         Common Pleas of Allegheny County. The maximum date
         on that sentence will expire on June 7, 2016.           Mr.
         Miskovitch began serving his current sentence when he
         was paroled from a Beaver County sentence after being
         recommitted as a convicted parole violator.            The
         Pennsylvania Board of Probation and Parole took no action
         on any Westmoreland County conviction, and the
         Westmoreland County sentence in this case had no impact
         in the calculation of Mr. Miskovitch’s parole violation
         maximum date or maximum sentence dates for which he
         ever was on parole.

                Since the sentence imposed in the above-referenced
         case has long expired and Mr. Miskovitch is not in custody
         by virtue of any Westmoreland County sentence, this Court
         is not the proper venue for a habeas action.

Opinion at 3.


                                      -3-
J-S86020-16



      We agree with the trial court’s rationale. “The writ of habeas corpus is

used to determine whether a petitioner is entitled to an immediate release

from an unlawful [custody or] confinement.”         Commonwealth ex. rel.

Powell v. Rosenberry, 645 A.2d 1328, 1330 (Pa.Super. 1994). It is well

settled that petitions for habeas corpus are rendered moot upon expiration

of the petitioner’s sentence. See Commonwealth ex. rel. Van Fossen v.

Paul, 486 A.2d 982, 983 (Pa.Super. 1984) (“Traditionally, appellant’s

release from actual custody would render moot that portion of this matter

relating to the denial of her habeas corpus petition. . . . A matter is also

rendered moot by satisfaction of sentence under the traditional view.”)

(internal citations omitted).   Further, the Pennsylvania Board of Probation

and Parole’s calculations of parole maximum dates are administrative parole

orders and decisions of a Commonwealth agency.            Challenges to these

calculations are within the exclusive jurisdiction of the Commonwealth Court

of Pennsylvania.     See 42 Pa.C.S. § 763(a)(1); Commonwealth v.

McDermott, 547 A.2d 1236, 1240 (Pa.Super. 1989) (“[A]ppeals from

administrative parole orders are within the exclusive jurisdiction of the

Commonwealth Court. Attempts to circumvent the Commonwealth Court’s

exclusive jurisdiction over administrative parole matters via . . . habeas

corpus petitions have been rejected.”) (internal citations omitted). Because

the trial court properly determined that it lacked jurisdiction to hear the

petition, we conclude that it properly denied the petition.

      Order affirmed.

                                     -4-
J-S86020-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/30/2017




                          -5-